 
Execution Copy
 
AMENDMENT, WAIVER AND EXTENSION TO
AMENDED AND RESTATED
CERTIFICATE PURCHASE AGREEMENT
 
THIS AMENDMENT, WAIVER AND EXTENSION TO AMENDED AND RESTATED CERTIFICATE
PURCHASE AGREEMENT (this "Amendment") dated as of March 24, 2006, is entered
into among Navistar Financial Securities Corporation (the "Seller"), Navistar
Financial Corporation ("Servicer"), Kitty Hawk Funding Corporation, ("KHFC"), as
a Conduit Purchaser, Liberty Street Funding Corp. ("Liberty Street"), as a
Conduit Purchaser, the Bank of Nova Scotia ("BNS") as a Managing Agent and a
Committed Purchaser and Bank of America, National Association ("Bank of
America"), as a Managing Agent, the Administrative Agent and a Committed
Purchaser.
 
RECITALS
 
A.  The Seller, the Servicer, KHFC, Liberty Street, BNS and Bank of America are
parties to that certain Amended and Restated Certificate Purchase Agreement,
dated as of December 27, 2004 (as amended, supplemented or otherwise modified
through the date hereof, the "Agreement").
 
B.  Such parties desire to amend the Agreement as hereafter set forth.
 
C.  Prior to giving effect to the amendment to Section 7A.01(c) of the Agreement
set forth in Section 1 below, Section 7A.01 of the Agreement required, among
other things, that NFC furnish to the Administrative Agent as soon as available
and in any event within 45 days after the end of each of the first three fiscal
quarters of any fiscal year and 120 days after the end of the last fiscal
quarter of any fiscal year, copies of the interim or annual, as applicable,
financial statements of NFC, prepared in conformity with generally accepted
accounting principles consistently applied. NFC has requested a waiver of any
Default (defined below) arising from its failure to deliver copies of the annual
and interim financial statements of the fiscal year ending October 2005 and the
fiscal quarter ended January 2006 (such failure, the "Reporting Default"). The
parties hereto hereby agrees to waive the occurrence of any Default to the
extent described below.
 
D.  Such parties desire to .modify the Purchase Expiration Date under (and as
defined in) the Agreement in accordance with Section 2.04 of the Agreement.
 
E.  NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
 
1.            Amendment to Agreement. By their signatures hereto, each of the
parties hereto hereby agrees that the Agreement is hereby amended by amending
and restating Section 7A.01(c) of the Agreement in its entirety to read as
follows:
 
(c) as soon as available and in any event within ( i) 45 days after the end of
each of the first three fiscal quarters of any fiscal year and (ii) 120 days
after the end of the last fiscal

E-293

--------------------------------------------------------------------------------


 
 quarter of any fiscal year, copies of the interim or annual, as applicable,
financial statements of NFC, prepared in conformity with generally accepted
accounting principles consistently applied; provided, however that NFC shall not
be required to deliver its financial statements for fiscal year 2005 and for the
first quarter of fiscal 2006 until the earlier to occur of May 31, 2006 and five
(5) Business Days after the filing thereof with the SEC;
 
2.  Waiver. By their signatures hereto, each of the parties hereto waives any
condition or covenant that has not been satisfied, the breach of any
representation or warranty made or deemed made, and any occurrence of an Early
Amortization Event, event of default, event of termination or similar event (in
each case, with respect to all of the foregoing, whether such event is matured
or unmatured and collectively referred to herein as a "Default"), under the
Agreement, solely to the extent such Default was caused directly by or resulted
directly from (a) the Reporting Default, (b) a breach of any representation or
warranty in Section 5.01(1) or 5.02(j) of the Agreement resulting from or
arising out of any restatement, in connection with the audit conducted for the
fiscal year ended October 2005, of any financial statements of NFC or any of its
affiliates for any period ending on or before July 31, 2005, or any reports,
financial statements, certificates or other information containing similar or
derived information therefrom with respect to such periods or (c) the failure of
NFC, as Servicer, to deliver the reports contemplated by, and due on or about
April 15, 2006 pursuant to, Section 3.06(a) and (b) of the Pooling and Servicing
Agreement (as defined in the Agreement) by April 15, 2006; provided that such
reports shall be delivered on or before May 31, 2006. Each party (other than NFC
and the Seller) hereto hereby expressly reserves, and nothing herein shall be
construed as a waiver of NFC's failure to comply with Section 7A.01(c), as
amended hereby or NFC's failure to deliver the reports referred to in the
immediately preceding sentence on or before May 31, 2006.
 
3.  Extension. The Purchase Expiration Date is extended to May 26, 2006, or, if
earlier, the date specified in clause (ii) of the definition of Purchase
Expiration Date in the Agreement as originally executed.
 
4.  Representations and Warranties. The Seller hereby represents and warrants to
KHFC, Liberty Street, BNS and Bank of America that, after giving effect to this
Amendment, no Early Amortization Event has occurred and is now continuing, and
NFC hereby represents and warrants that, after giving effect to this Amendment,
no Early Amortization Event or Servicer Termination Event has occurred and is
now continuing.
 
5.  Effect of Amendment. All provisions of the Agreement, as extended by this
Amendment, remain in full force and effect. After this Amendment becomes
effective, all references in the Agreement to "this Agreement", "hereof”,
"herein" or words of similar effect referring to the Agreement in the Agreement
or in any other document relating to the Seller's securitization program shall
be deemed to be references to the Agreement as extended by this Amendment . This
Amendment shall not be deemed to expressly or impliedly waive, amend or
supplement any provision of the Agreement other than as set forth herein.

 
6.  Counterparts. This Amendment may he executed in any number of counterparts
and by different parties on separate counterparts, and each counterpart shall be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.
 
7.  Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York without regard to
any otherwise applicable principles of conflicts of law.
 
8.  Section Headings. The various headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment or the Agreement or any provision hereof or thereof.
 
[signatures on next page]

E-294

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.
 
NAVISTAR FINANCIAL SECURITIES CORPORATION, as Seller
 
By:       /s/  KRISTIN L. MORAN
Name:         Kristin L. Moran
Title:           Vice President & General Counsel
 
NAVISTAR FINANCIAL CORPORATION,
as Servicer

 
By:     /s/  JUSTIN J. SCHEUCHENZUBER
Name:       Justin J. Scheuchenzuber
Title:        V.P. Field Operations

 
 
KITTY HAWK FUNDING CORPORATION,
as a Conduit Purchaser for the KHFC Purchaser Group

 
By :     /s/  JILL A. GORDON
Name:        Jill A. Gordon
Title:          Vice President

 
BANK OF AMERICA, NATIONAL ASSOCIATION,
as Administrative Agent
 
By:     /s/  WILLEM VAN BEEK
Name:       Willem Van Beek
Title:         Principal

 BANK OF AMERICA, NATIONAL ASSOCIATION,
as a Committed Purchaser and Managing Agent for the KHFC Purchaser Group
 
By:     /s/    WILLEM VAN BEEK
Name:         Willem Van Beek
Title:           Principal

E-295

--------------------------------------------------------------------------------


 
THE BANK OF NOVA SCOTIA
as a Committed Purchaser and Managing Agent
for the Liberty Street Purchaser Group
 
By:      /s/    NORMAN LAST
Name:          Norman Last
Title:            Managing Director
 
 
LIBERTY STREET FUNDING CORP.
as Conduit Purchaser for the Liberty Street Purchaser Group
 
By:     /s/     BERNARD J. ANGELO
Name:          Bernard J. Angelo
Title:            Vice President
 
E-296

--------------------------------------------------------------------------------


